Case 16-90894-BHL-13    Doc 72 Filed 01/18/19 EOD 01/18/19 13:33:02      Pg 1 of 2
                       SO ORDERED: January 18, 2019.




                       ______________________________
                       Basil H. Lorch III
                       United States Bankruptcy Judge




                    UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF INDIANA
                          NEW ALBANY DIVISION

IN RE:      ROBERT G. LORETZ
            AMMIE J. LORETZ
                                          CASE NO. 16-90894-BHL-13
            DEBTORS
_____________________________________________________________________________

            ORDER APPROVING ATTORNEY’S FEE AND EXPENSES
                   IN PERSONAL INJURY SETTLEMENT


      This matter comes before the Court on Trustee's Application for Order

Approving Attorney’s Fee and Expenses in Personal Injury Settlement (Doc. 67),

which Application requests an Order approving the attorney’s fee and expenses

incurred in the resolution of the personal injury claim of the Debtor, Ammie J.

Loretz (“Ms. Loretz”), as outlined in the Trustee’s Application.

      IT IS ORDERED that:

      Scott A. Faultless of Craig, Kelley & Faultless, LLC, as special counsel for

Ms. Loretz, shall recover the sum of $8,880.00 from the gross recovery for his
Case 16-90894-BHL-13       Doc 72   Filed 01/18/19   EOD 01/18/19 13:33:02   Pg 2 of 2



attorney’s fee incurred in the representation of Ms. Loretz on her personal

injury claim.

         IT IS FURTHER ORDERED that:

         Scott A. Faultless of Craig, Kelley & Faultless, LLC, as special counsel for

Ms. Loretz, shall recover the sum of $3,714.95 from the gross recovery for the

expenses advanced in the representation of Ms. Loretz on her personal injury

claim.

                                          ###
